SALCINES, Judge.
Henri Balestrieri appeals a judgment obtained against him as a result of proceedings supplementary to execution. We affirm the judgment which awards Didier A. Kervrann $59,836.90 together with interest on his claim for fraudulent transfers. Whether the value of the assets fraudulently transferred exceeds this amount, as found by the hearing master and affirmed by the trial court, is an issue which we decline to reach. We note that our holding in this matter, which pertains to the recovery for amounts owed on a particular promissory note, shall not be the law of the case in any pending or future action for recovery on other obligations between the parties.
*1200Affirmed to the extent hereinbefore set forth.
PARKER, A.C.J., and ALTENBERND, J., Concur.